Citation Nr: 0109052	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-20 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from July 1972 to October 
1973.  This appeal arises from an April 1999 rating action 
which denied service connection for an acquired psychiatric 
disorder.


REMAND

By letter of March 2001, the veteran requested a hearing 
before a Member of the Board of Veterans Appeals (Board) at 
the RO.  Under the circumstances, this case is REMANDED to 
the RO for the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


